Explanations of vote
Written explanations of vote
I voted in favour of the European Parliament resolution approving the nomination of Mr Algirdas Šemeta as a member of the European Commission. I question, however, the legal aspects of this decision. Indeed, pursuant to Article 215(3) of the Treaty establishing the European Community, which lays down the rules in the event of a commissioner resigning, it is the Council which, acting by qualified majority, appoints the substitute commissioner. As I see it, the European Parliament does not have any power in this particular case, and its Rules of Procedure, paragraph 2(2) of Annex XVII of which stipulates a vote by secret ballot, are not in line with the Treaty. This stipulation of the Rules of Procedure is certainly imperative for the European Parliament, but not for a properly appointed commissioner. Article 214(2) of the EC Treaty, curiously mentioned as the legal basis of the resolution, concerns not the nomination of a commissioner in the event of a resignation, but the vote to approve the entire Commission as a college. It is also strange to see this resolution adopted on the basis of Rule 106(4) of the Rules of Procedure, which concerns the election of the entire Commission and not the replacement of a commissioner.
I voted in favour of Mr Šemeta, whom I would like to congratulate on the appointment he has been given, and I wish him every success. However, I cannot but express my concern - yet again, because I have also done this in the Committee on Agriculture and Rural Development - about the suggestion made by him that part of the funds required to finance the European economic recovery plan should be obtained through reducing the funds earmarked for direct aid to the agricultural sector. I hope that this was just a simple misunderstanding and that such a measure, which would be impossible to accept, will not be implemented.
I voted in favour of the European Parliament resolution approving the nomination of Mr Paweł Samecki as a member of the European Commission. I question, however, the legal aspects of this decision. Indeed, pursuant to Article 215(3) of the Treaty establishing the European Community, which lays down the rules in the event of a commissioner resigning, it is the Council which, acting by qualified majority, appoints the substitute commissioner. As I see it, the European Parliament does not have any power in this particular case, and its Rules of Procedure, paragraph 2(2) of Annex XVII of which stipulates a vote by secret ballot, are not in line with the Treaty. This stipulation of the Rules of Procedure is certainly imperative for the European Parliament, but not for a properly appointed commissioner. Article 214(2) of the EC Treaty, curiously mentioned as the legal basis of the resolution, concerns not the nomination of a commissioner in the event of a resignation, but the vote to approve the entire Commission as a college. It is also strange to see this resolution adopted on the basis of Rule 106(4) of the Rules of Procedure, which concerns the election of the entire Commission and not the replacement of a commissioner.
I voted in favour of the European Parliament resolution approving the nomination of Mr Karel De Gucht as a member of the European Commission. I question, however, the legal aspects of this decision. Indeed, pursuant to Article 215(3) of the Treaty establishing the European Community, which lays down the rules in the event of a commissioner resigning, it is the Council which, acting by qualified majority, appoints the substitute commissioner. As I see it, the European Parliament does not have any power in this particular case, and its Rules of Procedure, paragraph 2(2) of Annex XVII of which stipulates a vote by secret ballot, are not in line with the Treaty. This stipulation of the Rules of Procedure is certainly imperative for the European Parliament, but not for a properly appointed commissioner. Article 214(2) of the EC Treaty, curiously mentioned as the legal basis of the resolution, concerns not the nomination of a commissioner in the event of a resignation, but the vote to approve the entire Commission as a college. It is also strange to see this resolution adopted on the basis of Rule 106(4) of the Rules of Procedure, which concerns the election of the entire Commission and not the replacement of a commissioner.